FORT, J.
This is an appeal from the order of the Oregon *124Employment Appeals Board denying to petitioner unemployment insurance benefits under OBS 657.345(3),① an exception to OBS 657.155(3). His claim was denied by the administrator, the referee, and finally, upon review by the Employment Appeals Board.
Pursuant to OBS 183.480, the claimant has sought judicial review in this court. This statute provides in OBS 183.480(7) the court shall reverse or remand the order only if it finds, inter alia, that:
“(d) On revieiv of a contested case, the order is not supported by reliable, probative and substantial evidence in the whole record;
Thus our review here is limited to consideration of whether the order is supported by the requisite evidence. Hickam v. Morgan, 9 Or App 25, 495 P2d 1243 (1972).
OBS 657.155(3) provides that an unemployed individual is eligible for unemployment benefits only if the administrator finds, inter alia, that he is able to work, is available for work and is actively seeking work and unable to obtain suitable work.
OBS 657.345(3) provides an exception to the above statute (OBS 657.155) by providing that un*125employment benefits are not made unavailable if tbe applicant is enrolled in a vocational training course approved by the administrator. See, OES 657.335. The problem here is that to be so approved by the administrator, the employment opportunities for which the applicant is fitted by training and experience must not exist or have substantially diminished in the labor market of this state to the extent that the applicant will experience an extended period of unemployment. See, OES 657.345(3).
We have reviewed the evidence and conclude that the findings are supported by reliable, probative and substantial evidence. Indeed, appellant in his brief states that he “does not contest the specific findings of fact made by referee A. A. Davis.”
We think those findings are sufficient to support the conclusion the applicant does not meet the criteria set forth in OES 657.345(3).
Affirmed.

 ORS 657.345 provides:
“In approving such program of instruction for an individual the administrator shall consider, among other factors, the following:
((‡ $ $ $ $
“(3) AVhether employment opportunities for which the individual is fitted by training and experience do not exist or have substantially diminished in the labor market of this state to the extent that in the judgment of the administrator the individual will experience an extended period of unemployment and dependence upon the unemployment insurance program.”